     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J Sports Productions, Inc.,                      )
                                                        )
 7                   Plaintiff,      vs.                ) Case No.: 2:09-CV-03118-WDK-FMO
                                                        )
 8   Jessica Sierra, et al,                             )
                                                        )
 9                Defendant,                            )
                                                        ) RENEWAL OF JUDGMENT BY CLERK
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Jessica Sierra
13
     and Jose Jesus Sierra individually and dba La Sierra Bar, entered on December 30, 2009, be and the
14
     same is hereby renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                $      33,684.30
17
                     b. Costs after judgment                          $         00.00
18
                     c. Subtotal (add a and b)                        $      33,684.30
19
                     d. Credits                                       $           0.00
20
                     e. Subtotal (subtract d from c)                  $      33,684.30
21
                     f.   Interest after judgment(.41%)               $        1,381.81
22
                     g. Fee for filing renewal of application         $         00.00
23
                     h. Total renewed judgment (add e, f and g) $            35,066.11
24

25
             January 2, 2020
     Dated: ___________________               CLERK, by _
                                                        _________________________
                                                         _______
                                                         __    ______________
                                                                            ___
                                                                             ____
                                                                             ___
26                                               Deputy

27   KIRY K. GRAY,
     Clerk of U.S. District Court
28

                                                        - 1-

                                           Renewal of Consent Judgment
